BECJWM, District Judge.
This iilmJ was filed to recover salvage compensation for services in picking up the Garrett within a few miiHii.es after she had been abandoned by her crew in a supposed sinking condition, following a collision about 1 Ik M„ on the 29113, of April, 1892, in front of the South, Dewy slip, from 280 to 300 feet ofE the shore.
Owing to a burst in the steam pipe caused by ilie collision, the engineer had left her immediately with her engines still backing. The 'MeCaldin came up alongside a few minutes afterwards, and after two or three attempts succeeded in making last; and then, her captain, at some personal risk, succeeded in shutting off her Gleam from the engines. Bise wan then taken to the shoal water’ a little below Ft. William by Governors inland., and alter being pumped out with the aid of the Garfield, another tug belonging to the libelants, she was towed to Jersey City. The whole service was about three hours.
The amount to be allowed for a salvage service must be ia proportion, among oilier things, to tino probable, low, in coso the service had not been rendered. Thai, question, aside from the wide differences in the estimated value of the Garrett, presents some doubt in the present ease. From the evidence it appears that the Garrett would undoubtedly, if she bad -not been aided by the Me-GaMin, have either sunk, or backed upon the rocks at Governor’s island. If she had sunk, the dmilages would probably have Tbeou at least from §1,500 to $2,0P0. Dad she not sunk, but only mi upon the rocks, the damages would probably have been not half so much. There does not appear to have been any other tug’ except the libel-ants’ boats that could have rendered her efficient service in time to prevent one or the other or those damages. When she was abandoned it was supposed she would gink at once; and although upon the whole evidence I. am inclined to think the probabilities are that she would not have sunk, yet as this is not certain, that contingency should not bo wholly excluded in fixing a compensation.
A fair award in the present case will Toe, I think, (1) $50 to Oapt. Barker of the MeCaldin for his personal exposure; (2) §350 to the MeCaldin.; (3) §Y5 to the Garfield. Of the two latter items two thirds will go to (he owners, and the remaixmig one third to be divided among the master, officers and crew of each boat respectively, according to choir wages, Decree accordingly, with costs.